COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 JAVIER BORGARO,                                                No. 08-12-00279-CV
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                             383rd District Court
                                                §
 SARA ALVAREZ-BORGARO,                                        of El Paso County, Texas
                                                §
                        Appellee.                              (TC # 2010-CM-8109)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion filed by Appellant, Javier Borgaro, and

Appellee, Sara Alvarez-Borgaro, to dismiss this appeal because the parties have entered into a

mediated settlement agreement. See TEX.R.APP.P. 42.1(a)(2). The Court previously abated the

appeal in order for the trial court to enter an agreed judgment in accordance with the terms of the

mediated settlement agreement. The trial court has entered the agreed judgment. We therefore

reinstate the appeal in order to rule on the motion to dismiss. We grant the motion and dismiss

the appeal with prejudice. The record before us, including the motion to dismiss and the

settlement agreement, does not reflect that the parties have made any agreement regarding the

assessment of costs.     Pursuant to Rule 42.1(d), costs are taxed against Appellant.          See

TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the court will tax costs against the

appellant).
June 12, 2013
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating




                                                  -2-